UNITED STATES SECURITIES EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 16, 2008 ERF WIRELESS, INC. (Exact name of registrant as specified in its charter) Nevada 000-27467 76-0196431 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2, SUITE 100, LEAGUE CITY, TEXAS 77573 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(281) 538-2101 Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a- 12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS. On May 16, 2008, ERF Wireless, Inc. ("ERF"), announced that the company filed its Form 10-Q with the Securities and Exchange Commission reporting results for the quarter ended March 31, 2008, in a press release. A copy of the press release is attached as Exhibit 99.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c)
